Case 2:20-cv-10004-AJT-DRG ECF No. 27-1, PageID.1022 Filed 01/22/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 AMIR KAKI, M.D., an individual,
 and MAHIR ELDER, M.D., an individual,

            Plaintiffs,                                  Case No.: 20-cv-10004
                                                         Hon. Arthur J. Tarnow
 vs.                                                     Mag. David R. Grand

 TENET HEALTHCARE CORPORATION,
 et al.

            Defendants.
                                                /

                     INDEX OF EXHIBITS TO DEFENDANTS’
                   MOTION TO VACATE ARBITRATION AWARD

  Exhibit Description

       1.      Glossary of Terms

       2.      Cardiac Care Unit Directorship Agreement – Dr. Elder

       3.      Endovascular Medicine Directorship Agreement – Dr. Elder

       4.      Cardiac Catheterization Services Unit Directorship Agreement – Dr.
               Kaki

       5.      DMC Medical Staff Bylaws

       6.      Tenet Standards of Conduct

       7.      12-11-2015 Email from O. Ali

       8.      12-11-2015 Email from T. Mohamed

       9.      01-24-17 Email from M. Amos
Case 2:20-cv-10004-AJT-DRG ECF No. 27-1, PageID.1023 Filed 01/22/21 Page 2 of 4




  Exhibit Description

    10.    06-13-2017 Email from L. Parks

    11.    09-17-2017 Email from C. Kramer

    12.    10-06-2017 Email from J. Miller

    13.    11-21-2017 Email from D. Gardi

    14.    12-27-2017 Email from R. Claypool

    15.    03-15-2018 Email from B. Yates

    16.    03-21-2018 Email from J. Miller

    17.    01-17-2018 Email from R. Claypool

    18.    01-31-2018 CAP

    19.    Directorship Agreement Termination Letter – Dr. Kaki

    20.    Directorship Agreement Termination Letter – Dr. Elder

    21.    Transparency USA Data

    22.    Offer of Proof

    23.    09-16-2020 Arbitration Transcript Excerpt

    24.    09-17-2020 Arbitration Transcript Excerpt

    25.    09-22-2020 Arbitration Transcript Excerpt

    26.    09-24-2020 Arbitration Transcript Excerpt

    27.    10-09-2020 Arbitration Transcript Excerpt

    28.    10-15-2020 Arbitration Transcript Excerpt

    29.    10-19-2020 Arbitration Transcript Excerpt

    30.    10-22-2020 Arbitration Transcript Excerpt



                                        2
Case 2:20-cv-10004-AJT-DRG ECF No. 27-1, PageID.1024 Filed 01/22/21 Page 3 of 4




  Exhibit Description

    31.    10-23-2020 Arbitration Transcript Excerpt

    32.    Notice of Final Decision – Dr. Kaki*

    33.    Notice of Final Decision – Dr. Elder*

    34.    Arbitration Award*

    35.    Excerpts from Dr. Elder’s Fair Hearing Transcript*

    36.    Excerpts from Dr. Elder Credentialing File Complaint Materials*

    37.    Open Payments Data – Dr. Kaki*

    38.    Open Payments Data – Dr. Elder*

    39.    Summary of Issues*

    40.    Reappointment Application – Dr. Kaki*

    41.    Reappointment Application – Dr. Elder*

    42.    Departmental Recommendation – Dr. Kaki*

    43.    Departmental Recommendation – Dr. Elder*

    44.    Credentials Committee Recommendation – Dr. Kaki*

    45.    Credentials Committee Recommendation – Dr. Elder*

    46.    MEC Recommendation – Dr. Kaki*

    47.    MEC Recommendation – Dr. Elder*

    48.    Initial Governing Body Decision – Dr. Kaki*

    49.    Initial Governing Body Decision – Dr. Elder*

    50.    Hearing Panel Recommendation – Dr. Kaki*

    51.    Hearing Panel Recommendation – Dr. Elder*



                                        3
Case 2:20-cv-10004-AJT-DRG ECF No. 27-1, PageID.1025 Filed 01/22/21 Page 4 of 4




  Exhibit Description

     52.   MEC Reconsideration – Dr. Kaki*

     53.   MEC Reconsideration – Dr. Elder*

     54.   Ad Hoc Appeal Committee Recommendation – Dr. Kaki*

     55.   Ad Hoc Appeal Committee Recommendation – Dr. Elder*

     56.   Final Governing Board Decision – Dr. Kaki*

     57.   Final Governing Board Decision – Dr. Elder*

     58.   Letter from Cardiologists*

     59.   Initial Governing Body Notice of Decision and Right to Appeal – Dr.
           Kaki*

     60.   Initial Governing Body Notice of Decision and Right to Appeal – Dr.
           Elder*

     61.   Initial Governing Body Notice of Hearing – Dr. Kaki*

     62.   Initial Governing Body Notice of Hearing – Dr. Elder*

     63.   Expert Charts – Dr. Kaki*

     64.   Expert Charts – Dr. Elder*

     65.   Paranjpe Charts

     66.   Disclosure of Current Members of the JCC and Board

 * Subject to Defendants’ pending Motion to Seal (ECF No. 14).




                                        4
